DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca (US 2009/0167085) (cited in IDS) in view of Naber (US 2016/0196739) (cited in IDS).

    PNG
    media_image1.png
    347
    482
    media_image1.png
    Greyscale

Regarding claim 33, Fonseca teaches a wireless electric grill system, comprising: 
at least one heating element (heating units 230-236) connected through a triac (triacs 240-246) to a voltage line (power lines L1 and L2); 
a microprocessor (power control system 260) in electronic communication with the triac (triacs 240-246); wherein the microprocessor (power control system 260) is configured to deliver one of a plurality of discrete power levels to the heating element by activating or deactivating the triac (See tables 1-2 and para.[0014] “The power control system 260 controls the power applied to the heating units by controlling the rate at which gate pulses are applied to the triac gate terminals in accordance with power setting selections for each heating unit entered by user actuation of the control and display panel 150.”); 
a controller (control and display panel 150) in electronic communication with the microprocessor (power control system 260);
the microprocessor (power control system 260) is capable to receive a desired target temperature from the controller (control and display panel 150), and to determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature [Examiner’s note: This is an intended use of the band controller as applicant’s representative pointed out in the interview on 6/10/2020. The power control system 260 is capable to receive a desired target temperature from control and display panel 150, and to determine different power level, which corresponds to the different temperature bands.]
wherein the microprocessor (power control system 260) is to cause delivery of a first discrete power level when the sensed temperature is below the lower temperature band, to cause delivery of a second discrete power level when the sensed temperature is between the lower temperature and the upper temperature band, and to cause delivery of a third discrete power level when the sensed temperature is above the upper temperature band  [Examiner’s note: This is an intended use of the microprocessor as applicant’s representative pointed out in the interview on 6/10/2020. See tables 1-2 and para.[0014], power control system 260 is capable to cause delivery different power levels.]
Fonseca does not explicitly teach at least one temperature sensing device for measuring a sensed temperature at a position in an electric grill, the temperature sensing device to electronically communicate the sensed temperature to the microprocessor; a wireless controller in electronic communication with the microprocessor; and a band controller in electronic commutation with the microprocessor and the wireless controller, the band controller to receive a desired target temperature from the wireless controller, and to determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature; and a remote device to receive a user input to select a type of food to be cooked and a desired doneness of the food to be cooked, and to wirelessly communicate an appropriate desired target temperature to the electric grill via the wireless controller
However, Naber teaches in the same field of endeavor of a controller, comprising at least one temperature sensing device (temperature probe 102) for measuring a sensed temperature at a position in an electric grill [Examiner’s note: The electric grill is merely a structure that associate with the temperature sensing device according to the claim language. The temperature probe 102 is configure to measure a temperature, and it is capable to measure a temperature at position in an electric grill.], the temperature sensing device (temperature probe 102) to electronically communicate the sensed temperature to a microprocessor (control system, see para.[0021]; see figs.1-3, the temperature probe 102 is capable to electronically communicate the sensed temperature to the control system via transmitters/receiver 110 and 114); a wireless controller (display panel 120) in electronic communication with the microprocessor (control system; see para.[0021] “Wireless transmitter/receiver 110 may incorporate a display panel 120 on which temperature indications may be displayed. Display panel 120 may be a touch panel type display and as such may incorporate portions such as touch area 122 that are designed to toggle display panel 120 to an input screen configuration allowing user input to wireless transmitter/receiver 110... A wireless transmitter/receiver 114 is connected to the cooktop's control system (not separately illustrated) by way of a connector 118.”); and 

    PNG
    media_image2.png
    369
    387
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    389
    251
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    413
    650
    media_image4.png
    Greyscale

a band controller (transmitter/receiver 210) in electronic commutation with the microprocessor (control system) and the wireless controller (display panel 120) (See para.[0026] “a transmitter/receiver 210 (illustrated as transmitter/receiver 110 in FIG. 1) in accordance with the present subject matter. As illustrated in FIG. 2, a probe 202 may be connected by way of a jack 204 to an input/output (I/O) board 206 which, in turn, is connected to a communications board 208, both of which are mounted within housing 230 and configured to provide WiFi communications among wireless transmitter/receivers 114, smart device 140, and/or router 150. Jack 204 may be mounted to housing 230 to enable disconnection, replacement, or substitution of probe 202. In an alternate configuration, probe 202 may be wired directly to I/O board 206. Input/out (I/O) board 206 may also include a display screen such as display 120 (FIG. 1) to display temperature readings or other indications as well as providing user input capabilities such as the previously mentioned touch input capability of display 120.”), the band controller (transmitter/receiver 210) to receive a desired target temperature from the wireless controller (display panel 120), and to determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature (The transmitter/receiver 210 is capable to a desired target temperature from the wireless controller, and to determine a temperature higher than the desired target temperature and a temperature lower than the desired target temperature.);and
a remote device (smart device 140) to receive a user input to select a type of food to be cooked and a desired doneness of the food to be cooked, and to wirelessly communicate an appropriate desired target temperature to the electric grill via the wireless controller (display panel 120) (See para.[0022]-[0023] “a smart device 140 is provided that contains a user configurable application for controlling various cooking parameters including, without limitation, time, temperature, and alerts for a desired cooking activity… a receiver associated with smart device 140 is configured to gather temperature data from probe 102 via transmitter/receiver 110, as well as the user defined settings from the application running on smart device 140. Transmitter/receiver 114 also receives data from probe 102 as well as data from smart device 140. User information may be entered using a touch screen 142 on smart device 140 or by other suitable means.” )
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify Fonseca with Naber by adding/modifying the micro controller and controller of Fonseca with the microprocessor, band controller and wire controller of Naber, in order to the consumer with enhanced operational control of the appliance without requiring that modifications be made to the appliance or the appliance's own on board user interface (UI) (para.[0005] of Naber).

Regarding claim 34, Fonseca does not explicitly teach the remote device is in wireless communication with the electric grill using a radio frequency communication protocol.
However, Naber teaches the remote device (smart device 140) is in wireless communication with the electric grill using a radio frequency communication protocol. (See para.[0018] “smart device is intended to correspond to any device that may be programmed to communicate at least with another device using one of WiFi, Bluetooth®, ZigBee®, or similar type communications technologies while running a program that provides for user input.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify Fonseca with Naber by adding/modifying the system of Fonseca with a remote device as taught by Naber, in order to the consumer with enhanced operational control of the appliance without requiring that modifications be made to the appliance or the appliance's own on board user interface (UI) (para.[0005] of Naber).

Regarding claim 35, the modification of Fonseca and Naber teaches the remote device (smart device 140 of Naber) includes a display and a user input device (smart device 140 comprise a touch screen 142, which inherently including a display and a user input device.)

Regarding claim 36, the modification of Fonseca and Naber teaches the display (smart device 140 of Naber) includes a touch screen (touch screen 142), and the touch screen (touch screen 142) is to receive a user input representing one or more target temperatures, wherein the remote device is to wirelessly communicate the one or more target temperatures to the electric grill via the wireless controller (display panel 120) [Examiner’s note: This is an intended use of the touch screen as applicant’s representative pointed out in the interview on 6/10/2020. In addition, as discussed in claim 33, the touch screen 142 is capable to receive data from user including temperature, see paras.[0022]-[0023].]

Regarding claim 38, the modification of Fonseca and Naber teaches the electric grill is to wirelessly transmit the sensed temperature to the remote device [Examiner’s note: The electric grill is not positively recited as a part of the invention, and it is merely a structure that associate with the temperature sensing device according to the claim language. Therefore, the electric grill does not further limit the claimed invention.], and the remote device (smart device 140 of Naber) is to display the received sensed temperature on a touch screen  (touch screen 142) [Examiner’s note: This is an intended use of the touch screen as applicant’s representative pointed out in the interview on 6/10/2020. The touch screen 142 is capable to display a sensed temperature, see paras.[0022]-[0023].]

Regarding claim 39, Fonseca teaches the first discrete power level is 100%, the second discrete power level is 50%, and the third discrete power level is 0% (See para.[0014] “Power control system 260 is arranged to operate each heating unit at one of a plurality of discrete power levels.” Hence the power control system is capable to apply any power level from 0%-100%).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 10551893 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and the subject matter of the U.S. Patent No. US 10551893 B2. are substantially the same.
Present Application 16/724,807
U.S. Patent No. US 10551893 B2.
47. A wireless electric grill system, comprising: an electric grill, including: 
a heating element connected through a triac to a voltage line;
 a microprocessor in electronic communication with the triac, the microprocessor configured to deliver one of a plurality of discrete power levels to the heating element by activating or deactivating the triac; 
at least one temperature sensing device configured to measure a sensed temperature at a position in the electric grill, the temperature sensing device configured to electronically communicate the sensed temperature to the microprocessor; a wireless controller in electronic communication with the microprocessor; and 
a band controller in electronic commutation with the microprocessor and the wireless controller, the band controller configured to receive a desired target temperature from the wireless controller, the band controller further configured to determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature; wherein the microprocessor is configured to cause delivery of a first discrete power level when the sensed temperature is below the lower temperature band, to cause delivery of a second discrete power level when the sensed temperature is between the lower temperature and the upper temperature band, and to cause delivery of a third discrete power level when the sensed temperature is above the upper temperature band.

48. The wireless electric grill system of claim 47, wherein the first discrete power level is 100%, the second discrete power level is 50%, and the third discrete power level is 0%.

49. The wireless electric grill system of claim 47, further including a remote device in wireless communication with the electric grill using a radio frequency communication protocol, the remote device configured to receive a user input to select a type of food to be cooked and a desired doneness of the food to be cooked, and to wirelessly communicate an appropriate desired target temperature to the electric grill via the wireless controller.

50. The wireless electric grill system of claim 49, wherein the remote device includes a display and a user input device.

51.  The wireless electric grill system of claim 50, wherein the display includes a touch screen, and the touch screen is configured to receive a user input representing one or more target temperatures, wherein the remote device is configured to wirelessly communicate the one or more target temperatures to the electric grill via the wireless controller.

52.  The wireless electric grill system of claim 47, wherein the electric grill is configured to wirelessly transmit the sensed temperature to a remote device, and the remote device is configured to display the received sensed temperature on a touch screen of the remote device.
1. An electric grill having a digital power supply, comprising:
at least one heating element connected through a triac to a voltage line;
a microprocessor in electronic communication with the triac; wherein the microprocessor is configured to deliver a first, second, or third discrete power level to the heating element by activating or deactivating the triac;
at least one temperature sensing device for measuring the temperature at a position in the electric grill, the temperature sensing device being in electronic communication with the microprocessor and configured to communicate the sensed temperature to the microprocessor; and
a band controller; the band controller being configured to receive a desired target temperature and determine an upper temperature band and a lower temperature band, the range between the upper temperature band and the lower temperature band being based on the desired target temperature;
wherein the band controller is further configured to raise the lower temperature band and the upper temperature band relative to the desired target temperature as the desired target temperature increases; and
wherein the microprocessor is further configured to deliver the first discrete power level when the sensed temperature is below the lower temperature band; to deliver the second discrete power level when the sensed temperature is between the lower temperature and the upper temperature band; and to deliver the third discrete power level when the sensed temperature is above the upper temperature band.
2. The electric grill of claim 1, wherein the first discrete power level is 100%, the second discrete power level is 50%, and wherein the microprocessor is further configured to deliver a third discrete power level of 0% in response to a sensed temperature above the upper temperature band.
3. The electric grill of claim 2, wherein the microprocessor is adapted and configured to continuously monitor the temperature received from the temperature sensing device, and wherein the microprocessor is further adapted and configured to deliver 100% power to the heating element until the lower temperature band is reached.
4. The electric grill of claim 3, wherein the microprocessor is further adapted and configured to deliver 50% power to the heating element until the upper temperature band is reached, and wherein the microprocessor delivers 50% power by alternately blocking and allowing a wave of ac current to pass to the heating element.
5. The electric grill of claim 4, wherein the microprocessor is further adapted and configured to deliver 0% power to the heating element when the upper temperature band is reached.
6. The electric grill of claim 1, wherein the band controller is adapted and configured to dynamically lower the temperature bands for a lower desired target temperature and raise the temperature bands for a higher desired target temperature.
7. The electric grill of claim 1, wherein a desired target temperature of 250 F has a lower temperature band of 25 F below the desired target temperature and an upper temperature band equal to the desired target temperature.
8. The electric grill of claim 1, wherein a desired target temperature between 250 F and 400 F has a lower temperature band of 10 F below the desired target temperature and an upper temperature band of 10 F above the desired target temperature.
9. The electric grill of claim 1, wherein a desired target temperature above 400 F has a lower temperature band equal to the desired target temperature and an upper temperature band of 15 F above the desired target temperature.
10. The electric grill of claim 1, wherein the band controller is further configured to set the upper temperature band to coincide with the desired target temperature for a first desired target temperature.
11. The electric grill of claim 10, wherein the band controller is further configured to set a second desired target temperature as the midpoint between the lower temperature band and the upper temperature band.
12. The electric grill of claim 11, wherein the band controller is further configured to set the lower temperature band to coincide with a third desired target temperature.
13. The electric grill of claim 12, wherein the second desired target temperature is higher than the first desired target temperature, and wherein the third desired target temperature is higher than the second desired target temperature.
14. The electric grill of claim 12, wherein the first desired target temperature is below 250 F, the second desired target temperature is between 250 F and 400 F, and the third desired target temperature is above 400 F.
15. The electric grill of claim 1, wherein the band controller is further configured to set a first range between the lower temperature band and the upper temperature band for a first desired target temperature, a second range for a second desired target temperature, and a third range for a third desired target temperature.
16. The electric grill of claim 15, wherein the first range is larger than the second range, and the second range is larger than the third range.
17. The electric grill of claim 15, wherein the first range is 25 F, the second range is 20 F, and the third range is 15 F.
18. The electric grill of claim 15, wherein the first desired target temperature is below 250 F, the second desired target temperature is between 250 F and 400 F, and the third desired target temperature is above 400 F.


Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112 (b), applicant amended claim 38, which overcome the claim rejection. Therefore, the claim rejection under 35 U.S.C. 112 (b) is withdrawn.

Response to Arguments
Applicant's arguments filed on 09/23/2022 have been fully considered but they are not persuasive. 
The amended claim 33 is rejected as shown above. Examiner confirmed with Applicant’s representative Lenisa that Applicant did not incorporated the allowable subject matter in the claim 33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761